Citation Nr: 1440420	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  12-21 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for osteoarthritis of the right knee.

2.  Entitlement to a rating higher than 10 percent for instability of the right knee.




ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1979 to May 1983.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a May 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The Veteran's arthritic right knee is manifested by complaints of constant pain, frequent locking, and occasional instability.


CONCLUSIONS OF LAW

1.  The criteria are met for a higher 20 percent rating, though no greater, for the osteoarthritis in the right knee.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5258, 5260, 5261 (2013).

2.  The criteria are not met, however, for a rating higher than 10 percent for the instability of this knee.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257.



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply.  This includes statutes enacted by Congress and published in Title 38 of the United States Code Annotated ("38 U.S.C.A."); regulations promulgated by VA under the law and published in Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the U. S. Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the U. S. Court of Appeals for Veterans Claims (Court/CAVC) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") enhanced VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence not of record that is necessary to substantiate the claim, including indicating which portion of the information and evidence VA will obtain versus the information and evidence the claimant instead is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; but also the "downstream" (4) degree of disability, i.e., disability rating; and (5) effective date of the disability in the eventuality service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Ideally, this notice should precede the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA has satisfied this duty to notify by issuing a pre-adjudication notice letter in February 2012.  The letter advised the Veteran of the evidence required to substantiate his claim and of his and VA's respective obligations in obtaining this necessary supporting evidence.  The letter indicated that, to substantiate his increased-rating claim, he needed to submit evidence showing his service-connected disability had increased in severity, i.e., worsened, so as to in turn warrant additional compensation for it.  In increased-rating claims, VA need only provide "generic" notice, not also apprise the Veteran of alternative diagnostic codes or daily-life evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), overruling the lower Court's holdings in Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008).  He therefore has received all required notice and in the preferred sequence.

The duty-to-assist provisions of the VCAA also have been met.  The claims file contains the Veteran's service treatment records (STRs), reports of post-service medical evaluation and treatment, and a February 2012 report of a VA compensation examination and a July 2012 addendum.  The examination was adequate because it was based on a comprehensive evaluation of his right knee, including consideration of his pertinent medical history, also involved a complete review of the relevant evidence in his claims folder, and provided the necessary information to address the applicable rating criteria.  Perhaps even more importantly, the examiner also provided explanatory rationale for his opinions regarding the severity of this service-connected disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (requiring that VA ensure the adequacy of a VA compensation examination); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide this appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of his appeal of this claim has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2013).

Increased-Rating Claims

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities (Rating Schedule), which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2013). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, all reasonable doubt regarding any issue material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  Where an increase in the disability rating is at issue, as is the case here, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But if there have been occasions when the disability has been more severe than at others, VA must "stage" the rating to compensate the Veteran for this variance - irrespective of whether it is an initial or established rating.  See Fenderson v. West, 12 Vet. App. 119, 125 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

As already alluded to, the standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board must determine the probative value of all evidence submitted, so both the lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although there is an obligation to provide sufficient reasons and bases supporting an appellate decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed); Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 


The evaluation of evidence (to determine its ultimate probative value) generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is "credible", or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must additionally determine whether the evidence also is credible).  The third step of this inquiry then requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need to submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.). 

In ascertaining the competency of lay evidence, the Courts generally have held that a layperson is incapable of opining on matters requiring medical knowledge.  In certain instances, however, lay evidence has been found to be competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).


Laypersons also equally have been found not competent to provide probative opinion in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue requiring expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

Competent medical evidence, as opposed to lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence also may include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value in relation to the other relevant evidence.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 


Right Knee Disability Ratings

The Veteran contends that his knee disability is deserving of additional compensation in the way of higher ratings.

The assignment of a particular diagnostic code (DC) is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

DC 5010 indicates that arthritis due to trauma (i.e., post-traumatic arthritis), substantiated by X-ray, will be rated as degenerative arthritis under DC 5003.  DC 5003 provides that degenerative arthritis that is established by X-ray findings in turn will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved (which, here, since involving the knee, are DCs 5260 and 5261 for limitation of flexion and extension, respectively).  When, however, the limitation of motion of the specific joint or joints involved is 
0-percent disabling (i.e., noncompensable) under the appropriate DCs, a rating of 10 percent is warranted, nevertheless, for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasms, or satisfactory evidence of painful motion.  When there is no limitation of motion of the specific joint or joints involved, DC 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that these 20 and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that these 20 and 10 percent ratings based on X-ray findings will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive.  Id.

For purposes of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).

DC 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Id.

DC 5259 provides a 10 percent rating for removal of symptomatic semilunar cartilage.

As concerning the limitation of motion on referral from DC 5003, DC 5260 provides that flexion of the leg and knee limited to 60 degrees is rated noncompensably (as 0-percent) disabling; flexion of the leg and knee limited to 45 degrees is rated as 10-percent disabling; flexion of the leg and knee limited to 30 degrees is rated as 20-percent disabling; and flexion of the leg and knee limited to 15 degrees is rated as 30-percent disabling

Conversely, DC 5261 provides that extension of the leg and knee limited to 5 degrees is rated noncompensably (as 0-percent) disabling; extension of the leg and knee limited to 10 degrees is rated as 10-percent disabling; extension of the leg and knee limited to 15 degrees is rated as 20-percent disabling; extension of the leg and knee limited to 20 degrees is rated as 30-percent disabling; extension of the leg and knee limited to 30 degrees is rated as 40-percent disabling; and extension of the leg and knee limited to 45 degrees is rated as 50-percent disabling.

For comparison, consider that normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.


When, as here, evaluation of a disability is at least partly based on the extent there is consequent limitation of motion, the Board must also consider whether there is additional functional loss - including additional limitation of motion - by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, and 4.59.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The other factors include additional functional loss due to pain, weakness, premature or excess fatigability, or incoordination, assuming these factors are not already contemplated in the applicable DC.  Id.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  The provisions of 38 C.F.R. § 4.59 relating to painful motion are not limited to arthritis, so must be considered when raised by the claimant or reasonably by the record, even in non-arthritis contexts.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

If, however, a Veteran already has the maximum rating assignable based on limitation of motion, it is not necessary to consider these provisions.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Moreover, the Court has clarified that, although pain may be a cause or manifestation of functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable (again, meaning 0-percent disabling) under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  See id.

VA's Office of General Counsel has determined that separate disability ratings may be assigned for limitation of knee flexion (DC 5260) and knee extension (DC 5261) without violation of the rule against pyramiding at 38 C.F.R. § 4.14, regardless of whether the limited motions are from the same or different causes.  See VAOPGCPREC 9-04 (September 17, 2004), 69 Fed. Reg. 59,990 (2004).  But there must be additional disability in that the Veteran must at least have a compensable restriction of motion on flexion and extension.

DC 5257 concerns "other" impairment of the knee, including recurrent subluxation and lateral instability.  A 10 percent rating is assigned if there is "slight" consequent disability, a 20 percent rating if "moderate", and a 30 percent rating if "severe".  These descriptive words "slight," "moderate," and "severe" are not defined in the VA Rating Schedule.  Thus, rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.

Separate disability ratings are possible for arthritis (under DC 5003) and instability (under Code 5257).  VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997), 62 Fed. Reg. 63,604 (1997).  When X-ray findings of arthritis are present and a Veteran's knee disability is rated under DC 5257, he is entitled to a separate compensable rating under DC 5003 if the arthritis results in at least a noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,703 (1998).

It is precisely because of this General Counsel precedent, however, that the Veteran has separate ratings for his right knee disability - specifically, a 10 percent rating for the osteoarthritis (under DCs 5003 and 5010) and an additional 10 percent rating for the instability (under DC 5257).  And after considering the relevant evidence, the Board finds he does not have sufficiently limited flexion or extension of his right knee to warrant compensable ratings under DCs 5260 and 5261, on referral from DCs 5003 and 5010 on account of the underlying arthritis, much less a higher compensable rating than he already has for this component of his right knee disability.

That said, this component of the disability is more appropriately rated instead under DC 5258, allowing for a single rating of 20 percent for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).  The Board finds he was not prejudiced by his previous rating under DC 5010 (and referral to DC 5003 and then to DCs 5260 and 5261) because he would not have warranted a higher rating under these other DCs, owing to him not having sufficient limitation of motion on either right knee flexion or extension.

In response to his claim for a higher rating for his right knee disability, he had a VA compensation examination in February 2012.  His flexion was to 120 degrees, so far exceeding - in fact, doubling - the 60 degrees' limitation required for even the most minimum noncompensable (0 percent) rating under DC 5260.  And he had full extension, so to 0 degrees, therefore also not meeting even the most minimum requirements for the lowest possible rating of 0 percent under DC 5261.  Moreover, repeated flexion and extension of this knee did not result in any additional limitation of motion of the type contemplated by DeLuca, Mitchell and Burton, etc..  Indeed, to the contrary, his flexion, after repeated range-of-motion testing, actually increased to 130 degrees rather than decreased to some lesser point, certainly not to a point warranting a higher rating or additional compensation on this basis.

There also was no objective indication of ankyloses of this knee to in turn warrant application of DC 5256.  Ankylosis, incidentally, is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  

While the Veteran has slight limitation of motion of his right knee (on flexion though not also on extension), including on account of his pain, it cannot be said that his motion is so restricted as to amount to ankylosis, which essentially contemplates absolutely no motion at all.

As well, he had normal muscle strength and no history of patellar subluxation when examined by VA to reassess the severity of this disability.  The examiner noted the Veteran had normal anterior and posterior stability, with slight medial instability.  At most, then, a 10 percent rating is warrant under DC 5257.

The examiner did nonetheless find "frequent" episodes of joint locking and pain, and in a July 2012 addendum he added that the Veteran experienced "constant pain, swelling, and occasional giving out."  Thus, the Board finds that the evidence supports a higher 20 percent rating - the maximum allowable under DC 5258 - because of these frequent episodes of "locking."  But, to reiterate, as the examination revealed the Veteran has substantially normal stability of his right knee - with only "occasional giving out" -at most a 10 percent rating is warranted for the instability component of his right knee disability.

The Board sees the Veteran has not submitted any medical evidence dated within one year immediately preceding the receipt of this increased-rating claim, which is the relevant temporal focus, including when determining whether to "stage" his ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2008), citing 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  He filed this claim in January 2012, and the most recent evidence (other than the report of his VA examination) dates from 2009, when he had his second anterior cruciate ligament (ACL) surgery.  So there is no basis for assigning any earlier effective date for the additional compensation (partial higher rating) being granted in this decision.  See Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 134-135 (1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).  See, too, Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. May 20, 2010) (explaining that the legislative history of 38 U.S.C.A. § 5110(b)(2)  was to provide Veterans a one-year grace period for filing a claim following an increase in the severity of a 
service-connected disability).

Extra-Schedular Consideration

The Veteran has not raised, and the evidence does not suggest, that referral for an extra-schedular evaluation is warranted.  The Veteran's symptoms are addressed by the rating criteria discussed above, including especially his arthritic pain and consequent slight limitation of motion, but also the locking and instability, etc.  This special referral is only required where a service-connected disability presents an exceptional or unusual disability picture with such related factors as marked interference with employment (meaning above and beyond what is contemplated by the schedular rating or ratings assigned) or frequent periods of hospitalization so as to in turn render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996). 

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

Here, as explained, the schedular evaluations are more than adequate.  Higher ratings are provided, but for greater symptoms and consequent impairment that has not been shown.



ORDER

A higher 20 percent rating is granted for the osteoarthritis component of the right knee disability, subject to the statutes and regulations governing the payment of VA compensation.

However, a rating higher than 10 percent for the instability component of the right knee disability is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


